RICE, C. J.
— Where one of several plaintiffs is a resident of this State at the commencement of the action, and at the time a motion is made to dismiss the suit under section 2396 of the Code, for want of security for costs, the motion ought to be overruled. The resident plaintiff is liable to a judgment for costs; and in such case, that section of the Code does not authorize a dismissal of the suit, for the failure to give security for the costs before or at the time the action is commenced. — Ex parte Bush, 29 Ala. 50.
The motion is denied, at the costs of the petitioner.